DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one internal monitoring device, which is configured to detect a drop in voltage… in claim 7, at least one predetermined system component is configured to signal a failure...in claim 8, internal monitoring device is configured to provide the error signal to…in claim 9, and an interrupt device which is configured to selectively interrupt or establish…in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “at least one internal monitoring device, which is configured to detect a drop in voltage…”, “at least one predetermined system component is configured to signal a failure...”, “internal monitoring device is configured to provide the error signal to…”, and “an interrupt device which is configured to selectively interrupt or establish…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter AAPA), in view of Lai (US 20130127248 A1).
As to claim 1, AAPA teaches a computer system, comprising: 
at least one power supply for providing a standby voltage [FIG. 1: voltage regulator 1]; and 
at least one system board with a plurality of system components arranged thereupon [FIG. 1: components 3, 4, 5, 6, and 7]; 
wherein a first group of system components of the plurality of system components is connected to the at least one power supply for providing the standby voltage [FIG. 1: component 3, 4, 5 and 6 receive the standby voltage]; and 
a second group of system components, different from the first group, of the plurality of system components is connected to the at least one power supply for providing the standby voltage [FIG. 1: component 7 receives the standby voltage].
AAPA does not teach that the first group of system components and the second group of system components receives the standby voltage via a first supply path and a second supply path which is electrically independent of the first supply path, respectively.
Lai teaches that a power supply generates two standby voltages [FIG. 3: Vsb1 and Vsb2], wherein the two standby voltages are provided via two separate paths to components.
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of outputting two separate standby voltages as suggested in Lai into AAPA to provide independent voltage. One having ordinary skill would have been motivated to make such modification to increase stability in power provision and improve standby power conversion efficiency.
As to claim 2, AAPA teaches wherein the first group of system components includes at least one of the following components: a voltage regulator for supplying a central data processing unit; and a plug connector for receiving an expansion card [0017: “ the system components comprises e.g., a voltage regulator 3 of a processor 4, and a plug connector 5 for receiving an expansion card 6.”].
As to claim 3, AAPA teaches wherein the second group of system components includes at least one of the following components: at least one part of a chipset; a system monitoring module; a sequencing controller; and a power supply controller [FIG. 1] [0017: “Finally, the supply voltage is also forwarded to chipset 7].
As to claim 4, AAPA teaches wherein the first group of system components includes at least one component, which is releasably connected to the system board [0019: “the componets 3, 4 and 6 are typically plugged in the respective socket or plug connector 5 of a system board”],Fujitsu Ref. No. FTS.18-02475 - 13 - and the second group of system components exclusively includes such components, which are fixedly connected to the system board [chipset 7 is fixed connected to the system board.”].
As to claim 10, AAPA teaches the computer system according to claim 1, further comprising an interrupter device which is configured to selectively interrupt or establish an electrical connection between the first supply path and a third supply path depending upon at least on control signal, wherein the interrupter device interrupts the electrical connection if the control signal indicates that the computer system is in a switched-off state, an idle state and/or a stand-by state, and establishes the electrical connection, if the control signal indicates that the computer system is in a switched-on state and/or a sleep state [0018: “the interruption device 8 switches the 3.3 V standby voltage to the 
As to claim 11, AAPA teaches wherein the standby voltage corresponds to a standby voltage of 3.3 V, and at least one system component with a regular supply voltage of 3.3 V is connected to the third supply path [FIG.1: 3.3V standby and 3.3 V main].
As to claims 12-15, AAPA and Lai together teach the claimed computer system. Therefore, they teach a system board for implementing the claimed computer system.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter AAPA) in view of Lai (US 20130127248 A1), and further in view of Shen et al. (hereinafter Shen) (US 20030025396 A1).
As to claim 5, AAPA in view of Lai does not teach wherein the at least one power supply comprises at least one transformer for generating the standby voltage for system components.
Shen teaches a power supply including a transformer for generating a output voltage [FIG. 3: first transformer and second transformer].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of deploying transformer for generating output voltage in power supply unit as suggested in Shen into AAPA in view of Lai. By incorporating Shen’s teaching would provide means for generating voltage for system components.
As to claim 6, Shen teaches wherein the at least one power supply comprises at least one voltage transformer with two separate supply outputs, wherein the two supply outputs are electrically separated from one another via at least one of a fuse and current-limiting circuit [FIG: 3: one transformer output different level of voltage via different rectifiers].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/           Primary Examiner, Art Unit 2187